  Case 19-43357        Doc 17     Filed 02/26/20 Entered 02/26/20 14:38:00       Desc Main
                                    Document     Page 1 of 2


United States Department of Justice
Office of the United States Trustee
300 Plaza Tower
110 N. College
Tyler, Texas 75702
(903) 590-1450

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                            §
In Re                                       §
                                            §
Papool S. Chaudhari                         §              Case No. 19-43357
1505 Bankston Dr.                           §
Wylie, TX 75098                             §
SSN / ITIN: xxx-xx-4482                     §
dba Chaudari Law PLLC                       §
                                            §
Shialo L. Chaudhari                         §
1505 Bankston Dr.                           §
Wylie, TX 75098                             §
SSN / ITIN: xxx-xx-3416                     §
                                            §              Chapter 7
Debtors                                     §


                     U.S. TRUSTEE’SWITHDRAWAL OF MOTION TO
                          DISMISS PURSUANT TO 11 U.S.C. §707(b)

        TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE PRESIDING:

        1. On February 11, 2020 the United States Trustee filed his Motion to Dismiss Pursuant

to 11 U.S.C. §707(b) in this case (docket item #13)(“the Motion”).

        2. The Debtors have now documented a loss of household income and increased medical

expenses that eliminate any disposable income that gave rise to a presumption of abuse,

accordingly the Motion is hereby WITHDRAWN.

        Dated: February 26, 2020                           Respectfully submitted,

                                                           William T. Neary
  Case 19-43357         Doc 17      Filed 02/26/20 Entered 02/26/20 14:38:00           Desc Main
                                      Document     Page 2 of 2



                                                               United States Trustee

                                                               /S/ Timothy W. O’Neal
                                                               Assistant U.S. Trustee
                                                               Texas Bar 15283350
                                                               300 Plaza Tower
                                                               110 North College
                                                               Tyler, Texas 75702
                                                               (903) 590-1450
                                                               (903) 590-1461 (Fax)


                                         Certificate of Service

The undersigned hereby certifies that a copy of the foregoing document was served on the
following listed persons through the court’s electronic notification system as permitted by
Appendix 5005 to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of Texas
by first class United States Mail, postage prepaid, no later than February 26th, 2020.

                                                               /s/Timothy W O’Neal

DEBTORS:
Papool S. Chaudhari
Shialo Chaudhari
1505 Bankston Dr.
Wylie, TX 75098

DEBTORS’ COUNSEL:
Richard A. Pelley
905 N. Travis St
Sherman, TX 75090

TRUSTEE:
Christopher Moser
2001 Bryan Street, Suite 1800
Dallas, TX 75201

NOTICES OF APPEARANCE:
NONE




U.S. Trustee’s Withdrawal of Motion to Dismiss - Page 2 of 2
